 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDVicksburg Hospital, Inc. and Carpenters LocalUnion 1964, United Brotherhood of Carpenters& Joiners of America, AFL-CIO. Case 15-CA-7681August 11, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEUpon a charge filed on May 5, 1980, by Carpen-ters Local Union 1964, United Brotherhood of Car-penters & Joiners of America, AFL-CIO, hereincalled the Union, and duly served on VicksburgHospital, Inc., herein called Respondent, the Gen-eral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 15,issued a complaint on May 23, 1980, against Re-spondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of thecharge and complaint were duly served on the par-ties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 31,1980, following a Board election in Case 15-RC-6527, the Union was duly certified as the exclusivecollective-bargaining representative of Respond-ent's employees in the unit found appropriate;' andthat, commencing on or about April 18, 1980, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining repre-sentative, although the Union has requested and isrequesting it to do so. The complaint also allegesthat since or or about April 18, 1980, and at alltimes thereafter, Resnondent has refused, and con-tinues to refuse, to furnish, at the Union's request,the names, adresses, classifications and wage ratesof all unit employees. On June 2, 1980, Respondentfiled its answer to the complaint admitting in part,and denying in part, the allegations in the com-plaint.On June 6, 1980, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Subsequently, on June 10, 1980,the Board issued an order transferring the proceed-Oflicial notice is taken of the record in the representation proceed-ing, Case 15-RC-6527, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8, as amended.See LTV Electrosystems Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573(D.C.Va. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir. 1968); Sec. 9(d) of the NLRA, as amended.251 NLRB No. 3ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondentthereafter filed an opposition to the General Coun-sel's motion to transfer the case to the Board andfor summary judgment and a response to NoticeTo Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response tothe Notice To Show Cause, Respondent, in effect,attacks the validity of the Union's majority statusand certification by disputing the appropriatenessof the unit and by contesting the failure to hold ahearing and set aside the election based on Re-spondent's objections. The General Counsel arguesthat these material issues have been previously de-cided, that there are no litigable issues of fact, andthus that the Board should grant its Motion forSummary Judgment on these issues. We agree withthe General Counsel.Our review of the record herein, including therecord in Case 15-RC-6527, reveals that a repre-sentation hearing in which Respondent participatedwas held on October 2, 1979. Thereafter, on No-vember 5, 1979, the Regional Director for Region15 issued a Decision and Direction of Election inwhich he found that the apropriate unit consistedof all full-time and regular part-time nonprofes-sional service, maintenance and technical employ-ees at the Respondent's Vicksburg, Mississippi, fa-cility, including licensed practical nurses, nursesaides, technicians, housekeepers, dietary, grounds-men, porter-orderlies, and laundry workers at Re-spondent's Vicksburg, Mississippi, hospital; exclud-ing all other employees, registered nurses, andother professional employees, business office cleri-cal employees, confidential employees, administra-tive secretaries, managerial employees, guards andsupervisors as defined in the Act. Thereafter, onNovember 15, 1979, Respondent filed a timely re-quest for review of the Regional Director's deci-sion, contesting the correctness of the unit finding.On November 27, 1979, the request for review wasdenied. On December 7, 1979, an election was con-ducted among the employees in the unit found ap-propriate. The tally of ballots indicated that of ap-proximately 230 eligible voters, 148 cast ballots for,and 66 against, the Union. There were 15 chal- VICKSURGI HOSPITAL, INC.7lenged ballots, an insufficient number to affect theresults of the election.Thereafter, on December 17, 1979, Respondentfiled objections to the election, contending in sub-stance that the Union (1) threatened employeeswith economic and physical retaliation if theyfailed to join, support, or select the Union as theirrepresentative; (2) offered or promised economicinducements and benefits to employees if theyjoined, supported, or selected the Union; (3) mis-represented to employees various conditions of em-ployment; and (4) misrepresented the Govern-ment's role in the election and led employees to be-lieve that the Board supported the Union in theelection. Respondent also requested a hearing onthese objections. On January 31, 1980, the RegionalDirector issued a Supplemental Decision and Certi-fication of Representative in which he found that(1) the evidence failed to establish that the Unionthreatened employees with, and requested Re-spondent to, discharge an employee for violation ofRespondent's no-solicitation rule; (2) the evidencefailed to show that the Union improperly offeredto waive initiation fees in return for employee sup-port; (3) the evidence did not sustain the allegationthat the Union misrepresented to employees thenature of unfair labor practice and economicstrikes; and (4) the evidence did not demonstratethat the Union misrepresented the Government'srole in the election or led employees to believe theBoard supported the Union. The Regional Directoralso denied Respondent's request for a hearing. Ac-cordingly, the Regional Director overruled the ob-jections in their entirety and certified the Union asthe exclusive bargaining representative of the em-ployees in the unit found appropriate.Thereafter, on February 13, 1980, Respondentrequested that the Board review the Regional Di-rector's Supplemental Decision and Certification ofRepresentative. Respondent also requested that theBoard reconsider its previous ruling on the appro-priateness of the unit. The Board on April 2, 1980,denied the requests as raising no substantial issueswarranting review.2As previously noted, Respondent, in its answerand in its response to the Notice To Show Cause,challenges the validity of the Union's certificationby contesting the appropriateness of the unit andby seeking to have the election set aside because ofalleged objectionable conduct by the Union. Thesecontentions were considered and rejected by theBoard at various stages in the underlying represen-tation proceeding.2 In denying review on the objections involving alleged misrepresenta-tion, Member Penello relied on the rationale as set forth in Shopping KartFood Market, 228 NLRB 1311 (1977). See his dissenting opinion in Gener-al Knit of California. Inc., 239 NLRB 619 (1978).It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we find that Re-spondent has at all material times herein refused torecognize and bargain with the Union, upon re-quest, and that its refusal to do so is in violation ofSection 8(a)(5) and (1) of the Act.In its answer to the complaint, Respondentadmits that the Union requested it to furnish wageand employment information pertaining to bargain-ing unit employees. Respondent also admits that itdeclined to meet with the Union for purposes ofcollective bargaining concerning wages, hours, andworking conditions because of its alleged "goodfaith doubt" that the Union represented a majorityof the employees in an appropriate unit for collec-tive-bargaining purposes. Respondent does notdeny the relevance of the information requested,but is seeking to relitigate issues previously decidedin a representation proceeding which, for reasonsstated above, is not a meritorious defense.Accordingly, we find no material issues of factexist with regard to Respondent's refustal to fur-nish wage and employment information sought bythe Union through its letter of April 9, 1980, andthat its refusal to do so violated Section 8(a)(5) and(1) of the Act. We therefore grant the Motion forSummary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is a Mississippi corporation, with afacility located at 3311 Frontage Road, Vicksburg,Mississippi, where it is engaged in the dispensing ofhealth care services. In the 12 months preceding is-suance of the complaint, a representative period,Respondent, in the course and conduct of its oper-a See Pittsburgh Plate Glass Co. v L RB .313 U S. 146, 162 (1941);Rules and Regulations of the Board, Secs 102.67(f) and 102 h69(c)VICKHURG HOSPITAL. INC .7 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDations at Vicksburg, Mississippi, purchased and re-ceived goods and materials valued in excess of$50,000 directly from points located outside theState of Mississippi. During the same representativeperiod, Respondent had gross receipts in excess of$250,000.We find, on the basis of the foregoing, that Re-spondent is, and has bcen at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDCarpenters Local Union 1964, United Brother-hood of Carpenters & Joiners of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time non-profes-sional service, maintenance and technical em-ployees at the Employer's Vicksburg, Missis-sippi, facility, including licensed practicalnurses, nurses aides, technicians, housekeepers,dietary, groundsmen, porter-orderlies, andlaundry workers at the Employer's Vicksburg,Mississippi hospital; excluding all other em-ployees, registered nurses, and other profes-sional employees, business office clerical em-ployees, confidential employees, administrativesecretaries, managerial employees, guards, andsupervisors as defined in the Act.2. The certificationOn December 7, 1980, a majority of the employ-ees of Respondent in said unit, in a secret-ballotelection conducted under the supervision of theRegional Director for Region 15, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent. The Unionwas certified as the collective-bargaining repre-sentative of the employees in said unit on January31, 1980, and the Union continues to be such exclu-sive representative within the meaning of Section9(a) of the Act.B. The Unfair Labor PracticesCommencing on or about April 9, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about April 18, 1980, and continu-ing at all times thereafter to date, Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees insaid unit, and has refused the Union's request forthe names, addresses, classifications, and wagesrates of employees in the unit.Accordingly, we find that Respondent has, sinceApril 18, 1980, and at all times thereafter, refusedto bargain collectively with the Union as the exclu-sive representative of the employees in the appro-priate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1)of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement. We shall also order that Respondent,upon request, shall furnish to the Union the infor-mation with respect to unit employees which it re-quested by letter dated April 9, 1980.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc., VICKSBURG HOSPITAL, INC.136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAWI. Vicksburg Hospital, Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Carpenters Local Union 1964, United Brother-hood of Carpenters & Joiners of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. All full-time and regular part-time nonprofes-sional service, maintenance and technical employ-ees at the Employer's Vicksburg, Mississippi, facili-ty, including licensed practical nurses, nurses aides,technicians, housekeepers, dietary, groundsmen,porter-orderlies, and laundry workers at the Em-ployer's Vicksburg, Mississippi, hospital; excludingall other employees, registered nurses, and otherprofessional employees, business office clerical em-ployees, confidential employees, administrative sec-retaries, managerial employees, and guards, and su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since January 31, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about April 18, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By refusing on or about April 18, 1980, and atall times thereafter, to furnish relevant wage andemployment information concerning said unit em-ployees, Respondent has engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.7. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Vicksburg Hospital, Inc., Vicksburg, Mississippi, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with Carpenters LocalUnion 1964, United Brotherhood of Carpenters &Joiners of America, AFL-CIO, as the exclusivebargaining representative of its employees in thefollowing appropriate unit:All full-time and regular part-time non-profes-sional service, maintenance and technical em-ployees at the Employer's Vicksburg, Missis-sippi, facility, including licensed practicalnurses, nurses aides, technicians, housekeepers,dietary, groundsmen, porter-orderlies, andlaundry workers at the Employer's Vicksburg,Mississippi hospital; excluding all other em-ployees, registered nurses, and other profes-sional employees, business office clerical em-ployees, confidential employees, administrativesecretaries, managerial employees, guards, andsupervisors as defined in the Act.(b) Refusing to bargain collectively with theabove-named labor organization by refusing to fur-nish said labor organization with relevant wage andemployment information concerning unit employ-ees.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Upon request, bargain with the above-namedlabor organization by furnishing it with the follow-ing relevant information concerning unit employ-9 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDees: names, addresses, classifications, and wagerates.(c) Post at Vicksburg, Mississippi, facility copiesof the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 15, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 15,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted I'ursu-ant to a Judgment of the United Stes Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith Carpenters Local Union 1964, UnitedBrotherhood of Carpenters & Joiners of Amer-ica, AFL-CIO, as the exclusive representativeof the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time non-pro-fessional service, maintenance and technicalemployees at the Employer's Vicksburg,Mississippi, facility, including licensed prac-tical nurses, nurses aides, technicians, house-keepers, dietary, groundsmen, porter-order-lies, and laundry workers at the Employer'sVicksburg, Mississippi hospital; excluding allother employees, registered nurses, andother professional employees, business officeclerical employees, confidential employees,administrative secretaries, managerial em-ployees, guards, and supervisors as definedin the Act.WE WILL, upon request, bargain collectivelywith the above-named Union by furnishing itwith the following relevant information it hasrequested concerning the unit employees:names, addresses, classifications, and wagerates.VICKSBURG HOSPITAL, INC.